Per, Curiam:
The learned judge of the court below gave several reasons for striking off the sewer claim. It is sufficient for our pur-' pose to refer to one. There was no adequate description of the premises sought to be charged. It is referred to as “lot No. 21 in block 28, as laid out and numbered on the assessment map of the Ninth ward of Scranton, on file in the office of the city clerk.” This is not a proper description ; indeed, it can hardly be said to be a description at all. We are not informed upon what street the lot is situate, nor of its front or depth. All we know is that it is in the Ninth ward. The reference to the map ‘ does not locate it. There is no pretence that it is a public, recorded map. It is only a map on file in the office of the city clerk. Aside from the rights of the defendant, such looseness of practice cannot fail to produce hopeless confusion in regard to titles. The claim was properly stricken off.
Judgment affirmed.